—In a proceeding pursuant to CPLR article 78, to review a determination of the respondent Town of Islip Housing Authority, dated October 17, 1996, which, after a hearing, terminated the petitioner’s participation in the Section 8 housing program financed by the United States Department of Housing and Urban Development, the petitioner appeals from so much of an order and judgment (one paper) of the Supreme Court, Suffolk County (Underwood, J.), dated June 27, 1997, as denied the petition.
Ordered that the provision of the order and judgment denying the petition is vacated, on the law, and the appeal therefrom is dismissed, without costs or disbursements; and it is further,
*585Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
Inasmuch as the petition raises a substantial evidence question, and the remaining points raised by the petitioner and disposed of by the Supreme Court are not objections that could have terminated the proceeding within the meaning of CPLR 7804 (g), the Supreme Court erred in not transferring the proceeding to the Appellate Division (see, CPLR 7804 [g]; 7803 [g] ; Matter of Magwood v Glass, 240 AD2d 409; Matter of Duso v Kralik, 216 AD2d 297; Matter of Reape v Gunn, 154 AD2d 682). Nonetheless, since the record is now before us, this Court will treat the proceeding as if it had been properly transferred here (see, Matter of Magwood v Glass, supra; Matter of Duso v Kralik, supra; Matter of Reape v Gunn, supra).
Upon review of the record, we find that the respondents’ determination to terminate the petitioner’s participation in the Section 8 program was supported by substantial evidence (see, 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176).
We have considered the petitioner’s remaining contentions and find them to be without merit. Mangano, P. J., Bracken, Krausman and McGinity, JJ., concur.